IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00382-CV

MICHAEL MALLETT,
                                                            Appellant
v.

CITY OF BRYAN TEXAS,
                                                            Appellee




                          MEMORANDUM OPINION


      Michael Mallett attempts to appeal the rejection of a claim to land currently

claimed by the City of Bryan. Mallett’s claim was rejected by the City of Bryan. By

letter dated November 9, 2015, the Clerk of this Court notified Mallett that it appeared

the Court did not have jurisdiction over the proceeding. In response, Mallett filed a

motion to dismiss his appeal.

      The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a).
        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Appeal dismissed
Opinion delivered and filed November 25, 2015
[CV06]




Mallett v. City of Bryan Texas                                                       Page 2